HARDING, Justice.
We review Williams v. State, 626 So.2d 1100 (Fla. 1st DCA 1993), based on apparent conflict with Foster v. State, 387 So.2d 344 (Fla.1980); State v. Youngblood, 217 So.2d 98 (Fla.1968); Belton v. State, 217 So.2d 97 (Fla.1968), cert. denied, 396 U.S. 915, 89 S.Ct. 1764, 23 L.Ed.2d 229 (1969); and Johnson v. State, 600 So.2d 32 (Fla. 3d DCA 1992). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The district court affirmed the trial court on authority of Rock v. State, 622 So.2d 487 (Fla. 1st DCA 1993). In our review of Rock we held that absent a showing of actual conflict or specific prejudice, a consolidated (or multiple) jury selection process does not deny a defendant effective assistance of counsel. Rock v. State, 638 So.2d 933 (Fla.1994).
Accordingly, we approve the district court’s decision in Williams. As we stated in Rock, we find no conflict with the decisions in Foster, Youngblood, and Belton. We approve the opinion below and disapprove Johnson to the extent it conflicts with our decision in Rock.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW and KOGAN, JJ., and McDONALD, Senior Justice, concur.